Opinions - Third District Court of Appeal

    

    

    

        




    



    Skip to Main Content




                    Florida’s Third District Court of Appeal
            



                                                                Judges

                                                    



                                                                                                                                                                Chief Judge Kevin Emas
                                    



                                                                                                                                                                Judge Vance E. Salter
                                    



                                                                                                                                                                Judge Ivan F. Fernandez
                                    



                                                                                                                                                                Judge Thomas Logue
                                    



                                                                                                                                                                Judge Edwin A. Scales, III
                                    



                                                                                                                                                                Judge Norma S. Lindsey
                                    



                                                                                                                                                                Judge Eric Wm. Hendon
                                    



                                                                                                                                                                Judge Bronwyn C. Miller
                                    



                                                                                                                                                                Judge Monica Gordo
                                    



                                                                                                                                                                Judge Fleur J. Lobree
                                    



                                                                                                                                                                All Judges
                                    





                                                                                                                                                                    Online Docket

                                
            

                                                                                                                                                                    E-DCA

                                
            

                                                                Oral Arguments

                                                    



                                                                                                                                                                                                                                                                                                Oral Argument Calendar
                                    



                                                                                                                                                                Video Oral Argument - Live
                                    



                                                                                                                                                                Video Oral Argument - Archives
                                    





                                                                Opinions

                                                    



                                                                                                                                                                                                                                                                                                Opinions This Month
                                    



                                                                                                                                                                Most Recent Opinion Release
                                    



                                                                                                                                                                Search Opinions
                                    





                                                                Clerk's Office

                                                    



                                                                                                                                                                Clerk of the Court
                                    



                                                                                                                                                                Notice to Attorneys and Parties
                                    



                                                                                                                                                                Administrative Orders
                                    



                                                                                                                                                                Court Holidays
                                    



                                                                                                                                                                Oral Argument Calendar
                                    



                                                                                                                                                                Oral Argument Calendar - Archives
                                    



                                                                                                                                                                Contact the Clerk's Office
                                    



                                                                                                                                                                Self-Help
                                    



                                                                                                                                                                E-Filing
                                    



                                                                                                                                                                                                                                                                                                                                                                                            E-Filing Portal
                                    





                                                                Marshal's Office

                                                    



                                                                                                                                                                Marshal of the Court
                                    



                                                                                                                                                                Notice to Attorneys About Visiting Court Staff After Arguing a Case
                                    



                                                                                                                                                                Law Clerk and Staff Attorney Employment Opportunities
                                    



                                                                                                                                                                Other Employment Opportunities
                                    



                                                                                                                                                                History of the Court
                                    



                                                                                                                                                                Special Events
                                    



                                                                                                                                                                ADA Guidelines
                                    



                                                                                                                                                                                                                                                                                                Courthouse Visits
                                    





                                                                Resources

                                                    



                                                                                                                                                                                                                                                                                                eDCA User Guide
                                    



                                                                                                                                                                Creating Searchable PDFs
                                    



                                                                                                                                                                                                                                                                                                eDCA - Creating Bookmarks in a PDF
                                    



                                                                                                                                                                Notice to Attorneys and Parties
                                    



                                                                                                                                                                Pro Se Information
                                    



                                                                                                                                                                Orders to Seal
                                    



                                                                                                                                                                                                                                                                                                Notice in Unemployment Compensation Cases
                                    



                                                                                                                                                                                                                                                                                                Rules of Appellate Procedure
                                    



                                                                                                                                                                Orders Extending the Legal Time Requirement
                                    



                                                                                                                                                                E-Filing
                                    



                                                                                                                                                                                                                                                                                                                                                                                            E-Filing Portal
                                    







Search



Search Third DCA


Search Opinions




Search...




        Online Docket
    







                    Search
                


Search Third DCA
Search Opinions



Search...







    
        Find My District Court
    






Third DCA





                    
                        First DCA
                    
                

                    
                        Second DCA
                    
                

                    
                        Fourth DCA
                    
                

                    
                        Fifth DCA
                    
                

                    
                        Supreme Court
                    
                
















Florida
Third District Court Of Appeal
Accessible | Fair | Effective | Responsive | Accountable




    
        Find My District Court
    






Third DCA





                    
                        First DCA
                    
                

                    
                        Second DCA
                    
                

                    
                        Fourth DCA
                    
                

                    
                        Fifth DCA
                    
                

                    
                        Supreme Court
                    
                








Search Third DCA
Search Opinions



Search...










Judges




                                       Chief Judge Kevin Emas
                                    



                                       Judge Vance E. Salter
                                    



                                       Judge Ivan F. Fernandez
                                    



                                       Judge Thomas Logue
                                    



                                       Judge Edwin A. Scales, III
                                    



                                       Judge Norma S. Lindsey
                                    



                                       Judge Eric Wm. Hendon
                                    



                                       Judge Bronwyn C. Miller
                                    



                                       Judge Monica Gordo
                                    



                                       Judge Fleur J. Lobree
                                    



                                       All Judges
                                    





Online Docket


E-DCA


Oral Arguments




                                       Oral Argument Calendar
                                    



                                       Video Oral Argument - Live
                                    



                                       Video Oral Argument - Archives
                                    





Opinions




                                       Opinions This Month
                                    



                                       Most Recent Opinion Release
                                    



                                       Search Opinions
                                    





Clerk's Office




                                       Clerk of the Court
                                    



                                       Notice to Attorneys and Parties
                                    



                                       Administrative Orders
                                    



                                       Court Holidays
                                    



                                       Oral Argument Calendar
                                    



                                       Oral Argument Calendar - Archives
                                    



                                       Contact the Clerk's Office
                                    



                                       Self-Help
                                    



                                       E-Filing
                                    



                                       E-Filing Portal
                                    





Marshal's Office




                                       Marshal of the Court
                                    



                                       Notice to Attorneys About Visiting Court Staff After Arguing a Case
                                    



                                       Law Clerk and Staff Attorney Employment Opportunities
                                    



                                       Other Employment Opportunities
                                    



                                       History of the Court
                                    



                                       Special Events
                                    



                                       ADA Guidelines
                                    



                                       Courthouse Visits
                                    





Resources




                                       eDCA User Guide
                                    



                                       Creating Searchable PDFs
                                    



                                       eDCA - Creating Bookmarks in a PDF
                                    



                                       Notice to Attorneys and Parties
                                    



                                       Pro Se Information
                                    



                                       Orders to Seal
                                    



                                       Notice in Unemployment Compensation Cases
                                    



                                       Rules of Appellate Procedure
                                    



                                       Orders Extending the Legal Time Requirement
                                    



                                       E-Filing
                                    



                                       E-Filing Portal
                                    







 Menu
         Search
      









                                                                        Home                        

                                                                        Opinions                        









Opinions

Note: Opinions are not final until any timely filed motions for rehearing are considered and disposed of by the Court.  These opinions are also subject to revision before publication in the Southern Reporter, 3rd Series.The court releases its opinions to the parties and public at 10:30 a.m. each Wednesday. Because of required electronic processing times, the opinions will ordinarily be available on the court’s website by 10:45 a.m. Most Recent Opinion ReleaseOpinions This MonthSearch OpinionsIn emergency and expedited matters, the court releases its opinions at such other times as may be ordered by the court. To view opinions, you must have Acrobat Reader installed.Opinions from other Florida Courts
Florida Supreme Court
First District Court of Appeal
Second District Court of Appeal
Fourth District Court of Appeal
Fifth District Court of Appeal






                            Opinions
                    



                                                                        
                            Opinions This Month
                        
                                                                                                

                                                                        
                            Most Recent Opinion Release
                        
                                                                                                

                                                                        
                            Search Opinions
                        
                                                                                    

                                                                                                                                    
                                                Written Opinions
                                            
                                        

                                                                                                                                    
                                                PCAs
                                            
                                        

                                                                                                                                    
                                                Citation Opinions
                                            
                                        














Court Resources


                                    
                                        Clerk's Office
                                    
                                

                                    
                                        Online Docket
                                    
                                

                                    
                                        Opinions
                                    
                                

                                    
                                        Oral Arguments
                                    
                                

                                    
                                        Resources
                                    
                                

                                    
                                        About the Court
                                    
                                



Florida Courts


                                    
                                        Florida Supreme Court
                                    
                                

                                    
                                        First DCA
                                    
                                

                                    
                                        Second DCA
                                    
                                

                                    
                                        Fourth DCA
                                    
                                

                                    
                                        Fifth DCA
                                    
                                

                                    
                                        Florida Courts
                                    
                                












                                        
                                            Law Clerk and Staff Attorney Employment Opportunities
                                        
                                    

                                        
                                            ADA Guidelines
                                        
                                    

                                        
                                            Directions to the Court
                                        
                                    


All Content Copyright 2019 Third District Court of Appeal


Florida Courts